DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner's Amendment
01.	An Examiner's Amendment to the record appears below. Should the changes be unacceptable, Applicant may file an amendment under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if Examiner's amendment, including cancelling of one or more claim, results in a change of the inventorship of the allowed claim(s).
Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
02.	In a telephonic interview on 5/21/2021 Ms. Dorr, Applicant's representative, authorized the following amendments to the claims:
A.	Claims 1 and 6 are amended by Examiner's Amendment to be:

a first transistor comprising a first vertical fin arranged between a first bottom source or drain (S/D) region and a first top S/D region, and a first recessed gate stack arranged on a sidewall of the first vertical fin; 
a second transistor comprising a second vertical fin arranged between a second bottom S/D region and a second top S/D region, and a second recessed gate stack arranged on a sidewall of the second vertical fin; 
a first spacer [[arranged to be]] in contact with the sidewall of the first vertical fin, the first spacer further arranged on the first recessed gate stack of the first transistor, and the first spacer further arranged on the second recessed gate stack of the second transistor; and 
a second spacer [[arranged to be]] in contact with the first spacer of the first transistor or the second transistor, the second spacer further arranged on a sidewall of the first top S/D region of the first transistor, and the second spacer further arranged on a sidewall of the second top S/D of the second transistor[;], 
wherein the first spacer and the second spacer comprise different materials.
6.	(Amended by Examiner's Amendment) A semiconductor device of claim 1, wherein the first top S/D region of the first transistor and the second top S/D of the second transistor [[comprise]] have different volumes. 
Examiner’s Statement of Reasons for Allowance
03.	Claims 1-6 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 1 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: 
"A semiconductor device comprising: 
a first transistor comprising a first vertical fin arranged between a first bottom source or drain (S/D) region and a first top S/D region, and a first recessed gate stack arranged on a sidewall of the first vertical fin; 
a second transistor comprising a second vertical fin arranged between a second bottom S/D region and a second top S/D region, and a second recessed gate stack arranged on a sidewall of the second vertical fin; 
a first spacer [[arranged to be]] in contact with the sidewall of the first vertical fin, the first spacer further arranged on the first recessed gate stack of the first transistor, and the first spacer further arranged on the second recessed gate stack of the second transistor; and 
a second spacer [[arranged to be]] in contact with the first spacer of the first transistor or the second transistor, the second spacer further arranged on a sidewall of the first top S/D region of the first transistor, and the second spacer further arranged on a sidewall of the second top S/D of the second transistor[;], 
wherein the first spacer and the second spacer comprise different materials," 
as specifically structured and interrelated in the context of the claims. 
Although various prior art references (see, for example, Basker '2362, Mallela '119, and Xie '8494) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations limitation, as structured and interrelated, in the context of the claims. 
CONCLUSION
04.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814